IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-31282
                          Summary Calendar



SIDNEY MARTS,

                                          Petitioner-Appellant,


versus

CHARLES C. FOTI, JR., Sheriff, Orleans
Parish Criminal Sheriff’s Office; HARRY
F. CONNICK, District Attorney, Orleans
Parish; RICHARD P. IEYOUB, Attorney
General, State of Louisiana,

                                          Respondents-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-2588-D
                        - - - - - - - - - -
                           April 15, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Sidney Marts, a pretrial detainee in Orleans Parish Prison,

appeals the district court’s dismissal without prejudice of his 28

U.S.C. § 2241 petition for federal habeas relief. Before Marts can

seek relief for his present claims under § 2241, he must first

exhaust his state remedies, which he has not yet done.       See §

2241(c)(3); Dickerson v. Louisiana, 816 F.2d 220, 225 (5th Cir.),

cert. denied, 484 U.S. 956 (1987).

1
   Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
AFFIRMED.